                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                           Civil Action No.: 5:19-cv-00270-FL


 DENNIS DALEY-BISHOP and THOMAS                   )
 BISHOP                                           )
                                                  )
                   Plaintiffs,                    )   ORDER GRANTING ENTRY OF DEFAULT
                                                  )       ~GAINST MARTIN DRAMOU,
        vs.                                       )     ELISABETH LAMA and MARTINE
                                                  )               DRAMOU
 LONG AND FOSTER PROPERTY                         )
 MANAGEMENT; LONG AND FOSTER                      )
 REAL ESTATE, INC.; LONG AND                      )
 FOSTER, INC.; MARTIN DRAMOU,                     )
 ELISABETH LAMA; and MARTINE                      )
 DRAMOU                                           )
                                                  )
                    Defendants.


       Upon motion and affidavit for Entry of Default filed by counsel for Plaintiffs, and because

Defendants Martin Dramou, Elisabeth Lama and Martine Dramou have failed to appear, plead, or

otherwise defend within the time prescribed, default is entered against Defendant as provided by

Rule 55(a) of the Federal Rules of Civil Procedure.



This the 2_day of December, 2019.
